Title: From George Washington to Thomas Johnson, 23 February 1794
From: Washington, George
To: Johnson, Thomas


          
            Dear Sir,
            Philadelphia Feby 23d 1794
          
          Your letter of the 6th instant came Safe, but not until after it had lain many days in
            the Post Office in Frederick Town, by the mark thereon.
          Your consenting to remain longer in the Commission of the Federal District gave me much
            pleasure; for although I have no doubt with respect to the accomplishment of the law
            (establishing the permanent residence of Congress), nor of the
            execution of the plan of the City; yet a great & sudden change of the Commissioners
            appointed to conduct this business is not likely, in my opinion, to produce good, but on
            the contrary, evil consequences. I am unwilling therefore to hazard any thing that can
            be avoided on this occasion; especially at a time when matters appear to be progressing
            fast to a favorable result.
          Notwithstanding you have agreed to act longer under the Commission, than you had
            intended, there will, nevertheless, be a vacancy; occasioned by the resignation of Doctr
            Stuart; from whose last letters I have no expectation of his remaining in Office after your next meeting. With much
            esteem & regard I am—Dear Sir Your Affect. Servt
          
            Go: Washington
          
        